United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1765
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Mark E. Burdge

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                           Submitted: August 26, 2021
                             Filed: August 31, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Mark Burdge appeals the sentence the district court 1 imposed after he pled
guilty to drug offenses and a firearm offense, pursuant to a plea agreement


      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
containing an appeal waiver. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal based on the appeal waiver.

      His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967)
and has moved to withdraw. This court concludes that the appeal waiver is valid,
enforceable, and applicable to this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope
of waiver, defendant knowingly and voluntarily entered into plea agreement and
waiver, and enforcing waiver would not result in a miscarriage of justice).

       Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), this court finds no nonfrivolous issues for appeal outside the scope
of the appeal waiver.

      The appeal is dismissed, and counsel’s request to withdraw is granted.
                       ______________________________




                                         -2-